  Case 18-33730-hdh11 Doc 301 Filed 03/02/21                 Entered 03/02/21 09:14:08      Page 1 of 2



Steven T. Holmes
State Bar No. 00794918
CAVAZOS HENDRICKS POIROT, P.C.
Suite 570, Founders Square
900 Jackson Street
Dallas, TX 75202
Phone: (214) 573-7302
Fax: (214) 573-7399
Email: sholmes@chfirm.com

Attorneys for Jeffrey H. Mims, Liquidating Trustee

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

IN RE:                                                   §
                                                         §
REVOLUTION MONITORING, LLC                               §              CASE NO. 18-33730-hdh
                                                         §
                                                         §
REVOLUTION MONITORING                                    §              CASE NO. 18-33731-hdh
MANAGEMENT LLC,                                          §
                                                         §
REVOLUTION NEUROMONITORING LLC                           §              CASE NO. 18-33732-hdh
                                                         §
        Debtors.                                         §              (Jointly Administered)
                                                         §
                                            NOTICE OF HEARING
 PLEASE TAKE NOTICE that a hearing on the Motion to Compel Turnover of Property to the Estate
[Docket No. 300] will be held before the Honorable Harlin D. Hale on Thursday, April 1, 2021 at
1:30 P.M. on the fourteenth floor of the Earle Cabell Federal Building, Courtroom No. 3, 1100 Commerce
Street, Dallas, Texas 75242.


                                           Respectfully submitted,
                                           /s/ Steven T. Holmes
                                           Steven T. Holmes
                                           State Bar No. 00794918
                                           CAVAZOS HENDRICKS POIROT, P.C.
                                           900 Jackson Street, Suite 570
                                           Dallas, TX 75202
                                           Direct Dial: (214) 573-7305
                                           Fax: (214) 573-7399
                                           Email: sholmes@chfirm.com

                                           Attorneys for Jeffrey H. Mims, Liquidating Trustee
  Case 18-33730-hdh11 Doc 301 Filed 03/02/21              Entered 03/02/21 09:14:08         Page 2 of 2




                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was served this 2nd
day of March, 2021 by electronic transmission through the Court’s automated Case Management and
Electronic Docketing System for the U. S. Bankruptcy Court for the Northern District of Texas; on all
parties-in-interest submitting to service of papers in this case by said means and via U.S. first-class mail
on the following:

 Medical Practice Solutions, LLC                       Quality Control Service Consultants, LLC
 Adriana Villareal                                     c/o David E. Turner
 3400 Waterview Parkway, Suite 305                     18302 Noyce Road
 Richardson, TX 75080-1472                             Crosby, TX, 77532-7807

 FTGU Medical Billing, LLC
 Corporation Service Company dba CSC
 Lawyers Incorporating Service Company
 211 E. 7th Street, Suite 620
 Austin, TX 78701-3218



                                                      /s/ Steven T. Holmes
                                                      Steven T. Holmes




NOTICE OF HEARING                                                                              PAGE 2 OF 2
